IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT LUCAS,                            : No. 27 EAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CITY OF SHARON),                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.